Citation Nr: 1226777	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a timely substantive appeal was filed regarding an October 2005 rating decision and/or a December 2006 rating decision denying entitlement to a rating in excess of 10 percent for hypertension. 

2.  Entitlement to a rating in excess of 10 percent for hypertension.  

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for right eye blindness, to include as due to service-connected residuals of a stroke. 




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1983.  In an April 1984 administrative decision, VA determined that the character of the Veteran's discharge for the period between September 1980 and August 1983 was a bar to all VA benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, December 2006, November 2007, and July 2010 rating decisions.  The October 2005 rating decision was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, while the December 2006, November 2007, and July 2010 rating decisions were issued by the RO in Muskogee, Oklahoma; this RO now has jurisdiction over the claims file.  

On substantive appeals received by VA in July 2007, July 2008, and October 2010, the Veteran requested a hearing before the Board.  A hearing before the Board at the Muskogee RO was scheduled for December 2010, but the Veteran failed to appear.  In an April 2012 statement, the Veteran withdrew his request for a personal or video hearing and the Board will therefore proceed with a decision in accordance with 38 C.F.R. § 20.704(e) (2011). 

In February 2010 and July 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.
In October 2011, the Veteran filed new claims to reopen entitlement to service connection for a heart disorder, neuropathy of the bilateral lower extremities, and erectile dysfunction to include as secondary to service-connected hypertension; entitlement to a rating in excess of 10 percent for status post cholecystectomy and status post pancreatitis; a temporary total evaluation based on convalescence; and special monthly compensation based on housebound status or need for aid and attendance.  These claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for right eye blindness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for hypertension; VA has waived the requirement of a substantive appeal and the claim is properly before the Board.

2.  The Veteran's diastolic blood pressure readings have not been predominantly 110 or more and his systolic blood pressure readings have all been below 200.

3.  The claim for service connection for an acquired psychiatric disorder, characterized as a nervous condition, general anxiety, and a dependent personality, was initially denied in a June 1984 rating decision.  The Veteran attempted to reopen his claim and was denied in an unappealed July 2002 rating decision.

4.  The evidence received since the July 2002 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

5.  The claim for service connection for a low back disability was initially denied in an August 1989 rating decision.  The Veteran made several attempts to reopen his claim and was most recently denied in a final June 1997 Board decision.  

6.  The evidence received since the June 1997 Board decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The requirements for a timely substantive appeal for the issue of entitlement to a rating in excess of 10 percent for hypertension have been waived.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.302 (2011); Percy v. Shinseki, 23 Vet. App. 37 (2011).   

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

3.  New and material evidence has not been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has not been received to reopen service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timely Substantive Appeal

An appeal consists of a timely-filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely-filed substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  By regulation, this substantive appeal must consist of either "a properly completed VA Form 9 . . . or correspondence containing the necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2011).  Further, it must either indicate that all of the issues presented in the applicable (supplemental) statement(s) of the case (SSOC) are being appealed or, if only particular issues are being appealed, should specify that that is the case.  38 C.F.R. § 20.202.  The substantive appeal must be filed within sixty days after the mailing of the SOC, or within the remainder of the one-year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302; but see Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (indicating that VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal). 

In the instant case, the RO denied the Veteran's claim for a rating in excess of 10 percent for hypertension in an October 2005 rating decision; the Veteran responded with a December 2005 letter expressing general disagreement with the October 2005 rating decision, but not specify the issue being appealed.  A new claim for an increased rating for hypertension was received in December 2005 and the RO issued a December 2006 rating decision again denying the claim for an increased rating for hypertension.  The Veteran filed a NOD in January 2007 and the RO issued a SOC in May 2007.  A VA Form 9 was received in July 2007 in which the Veteran indicated that he had "read the statement of the case . . . [and is] only appealing these issues: . . . Back Condition[,] Depression." 

Given that the Veteran expressly indicated that he was limiting his appeal to a "Back Condition" and "Depression," the Board concludes that the July 2007 VA Form 9 cannot be accepted as a substantive appeal for the issue of an increased rating for hypertension.  See 38 C.F.R. § 20.202.  Furthermore, review of additional correspondence received from the Veteran and his representative following the May 2007 SOC fails to reveal any intent to continue an appeal for this disability until October 2008, when the Veteran again filed a claim for an increased rating.  Thus, the Veteran failed to file a timely substantive appeal with respect to the October 2005 or December 2005 rating decision.  

Although the Veteran did not file a timely substantive appeal, the Board finds that VA has waived the requirement of a substantive appeal in this case.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that VA waived any objection to the adequacy or timeliness of a substantive appeal where it treated the matter as if it were part of a timely-filed substantive appeal for more than five years, including receiving testimony at a hearing before the Board).  Despite a timely substantive appeal, VA took several steps that indicated to the Veteran that the appeal was still active.  In April 2009, the claim for entitlement to an increased rating for hypertension was addressed in a SSOC.  Additionally, the Board acknowledged jurisdiction over the claim in its February 2010 remand, when it listed the issue on the first page of the decision.  Therefore, the Board finds that the requirement of a timely substantive appeal has been waived with respect to the claim for entitlement to an increased rating for hypertension and the claim is properly before the Board.


Increased Rating Hypertension

Service connection for hypertension was granted in a June 1984 rating decision with an initial 10 percent evaluation assigned effective January 12, 1984.  The current 10 percent evaluation was continued in the December 2006 rating decision on appeal.  The Veteran contends that an increased rating is warranted for his hypertension as it is productive of blood pressure readings that are more severe than contemplated by the current evaluation.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  A 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required for control blood pressure.  A 20 percent rating is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted if diastolic pressure is predominantly 120 or more and a maximum 60 percent rating is assigned if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2011).  

Treatment records from various VA Medical Centers (VAMCs) establish that the Veteran has been prescribed medication to control his blood pressure readings, however, the use of continuous medication is contemplated by the currently assigned 10 percent rating.  In addition, the Veteran's blood pressure readings have not most nearly approximated diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  While undergoing VA treatment throughout the claims period, the Veteran's diastolic readings have consistently measured less than 100.  While a diastolic pressure of 108 was observed during the Veteran's private hospitalization for organ failure in May and June 2009, this represents the only time such a high reading was recorded.  Similarly, the Veteran's systolic blood pressure has universally been less than 200 and a single high reading of 198 was noted during the private hospitalization.  Even during this period of higher blood pressure readings, his diastolic and systolic pressure did not meet the criteria contemplated by an increased 20 percent evaluation.  

The Veteran also did not manifest hypertension of the severity contemplated by an increased rating during VA examinations in May 2006 and June 2006.  In May 2006, his blood pressure was measured three times at 150/86, 158/94, and 138/84.  The Veteran's blood pressure was even lower during the VA examination in June 2006.  At that time, his blood pressure was measured as 139/78, 144/76, 132/82, and 129/80.  These blood pressure recordings are clearly not of sufficient severity to warrant an increased evaluation under Diagnostic Code 7101.

Therefore, the Board cannot conclude that the Veteran's hypertension has most nearly approximated the criteria associated with an increased rating under Diagnostic Code 7101.  The weight of the evidence is against a schedular rating in excess of 10 percent for hypertension at any time during the claims period and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hypertension is manifested by symptoms such as increased blood pressure levels.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.
The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hypertension.  He is not in receipt of Social Security disability benefits due to this condition, and there is no medical evidence that the Veteran's hypertension has interfered with his ability to obtain or sustain employment.  In fact, the May 2006 VA examiner specifically found that the Veteran experienced no functional impairment due to hypertension.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hypertension.


Claims to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Psychiatric Disorder

In a June 1984 rating decision, the RO denied entitlement to service connection for a nervous condition characterized as generalized anxiety disorder and dependent personality.  The evidence of record, including service treatment records and an April 1984 VA psychiatric examination, did not establish a nexus between the diagnosed anxiety disorder and service.  The RO also determined that service connection was not warranted for the Veteran's personality disorder as it was a developmental abnormality.  The Veteran did not appeal the June 1984 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The Veteran has also sought service connection for polysubstance dependence.  In a final June 1997 Board decision, service connection for drug abuse was denied.  The Veteran then attempted to reopen the claim for service connection for an acquired psychiatric disorder and was denied in an unappealed July 2002 rating decision.  

The evidence received since the July 2002 rating decision includes clinical records showing treatment for several psychiatric disorders with various health care providers, including the South Texas and Tulsa VAMCs and the Social Security Administration (SSA).  This evidence is new, as it was not of record at the time of the July 2002 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The records merely document ongoing treatment for mental health disorders such as a polysubstance abuse and a depressive disorder and therefore pertain to the presence of a current disability, an element of service connection that was already established at the time of the prior denials of the claim.  The treatment records do not provide any competent medical evidence of a link between the Veteran's claimed condition and active duty service. 

The new records also contain several statements from the Veteran, provided to his health care providers, dating the onset of his current polysubstance abuse and psychiatric problems to active duty service.  The credibility of the Veteran's statements is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  While the Board must presume the credibility of the Veteran's reported history, the statements are cumulative and redundant of the Veteran's contentions at the time of the previous denials of service connection and cannot constitute new and material evidence.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.


Low Back Disability

As a preliminary matter, the Board notes that the RO determined in an April 1984 administrative decision that the Veteran's period of active duty service from September 1980 to August 1983 was a bar to VA benefits due to the Veteran's bad conduct discharge.  In October 1984, the Veteran was informed that service connection for several disabilities, including a back condition, was barred as evidence of this condition was present during the Veteran's service from September 1980 to August 1983.  The Veteran then filed a new claim for service connection, and in August 1989 the RO addressed the claim on the merits.  The claim was denied as the evidence of record did not establish a nexus between the Veteran's current low back disability and service; the RO noted that the Veteran's treatment for back pain in August 1981 was acute and transitory.  The Veteran did not appeal the August 1989 denial of his claim on the merits and the rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The Veteran made several attempts to reopen his claim for service connection for a low back disorder, and was most recently denied in a June 1997 Board decision.  The evidence received since the June 1997 Board decision includes records of treatment from various private health care providers and at VA facilities.  This evidence is new, as it was not of record at the time of the Board's June 1997 decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The new records show that the Veteran continued to receive treatment for chronic low back pain and demonstrate the presence of a current back disability.  However, this element of service connection was already established at the time of the prior denials of the claim.  The treatment records do not provide any evidence of a link between the Veteran's claimed condition and active duty service; in fact, records of private treatment in September 2002 and April 2005 indicate that the Veteran's back problems are due to post-service falls and injuries.   

The record also contains several statements from the Veteran, provided to VA and to private health care providers, dating the onset of his back problems to service.  As noted above, the credibility of the Veteran's statements is presumed for the purposes of determining whether such statements are new and material evidence.  See Justus, supra.  While the Board must presume the credibility of the Veteran's reported history, the statements are cumulative and redundant of the Veteran's contentions at the time of the previous denials of service connection and cannot constitute new and material evidence.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim of whether a timely substantive appeal was received to perfect the appeal for entitlement to an increased rating for hypertension, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the claim for an increased rating for hypertension, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a September 2007 letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denials of service connection for an acquired psychiatric disorder and low back disability.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claims to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA and private treatment, and records from the SSA.  Additionally, the Veteran was provided proper VA examinations in May 2006 and June 2006 in response to his claim for a rating in excess of 10 percent for hypertension.  While a VA medical opinion has not been obtained in connection with the claims to reopen, VA has no duty to obtain medical examinations or opinions because new and material evidence has not been received to reopen the claims.  38 C.F.R. § 3.159(c)(4)(iii) (2011).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The requirement of a timely substantive appeal has been waived regarding an October 2005 rating decision and/or a December 2006 rating decision denying entitlement to a rating in excess of 10 percent for hypertension and to this extent, the claim is granted. 

Entitlement to a rating in excess of 10 percent for hypertension is denied.  

New and material evidence has not been received and reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is denied. 

New and material evidence has not been received and reopening of the claim for entitlement to service connection for a low back disability is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for right eye blindness.  The Veteran contends that this disability was incurred as a result of an eye injury during service, or in the alternative, that it was caused by a service-connected stroke in May 2009.  Recent treatment records from the Tulsa VAMC show that the Veteran's optometrists suspected this his eye blindness was caused by a central retinal artery occlusion (CRAO).  During November 2009 and June 2012 optometry consultations, the Veteran's VA physicians found that the right eye CRAO was likely due to septicemia, for which the Veteran was hospitalized at the time of his stroke in May 2009.  As the record contains evidence of a link between the Veterans's claimed disability and a service-connected disability, the Board finds that a VA examination and medical opinion is required by the duty to assist to determine the etiology of the Veteran's right eye blindness.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the threshold for getting an examination under the VCAA is low).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed blindness of the right eye.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed right eye blindness is etiologically related to any incident of the Veteran's active service, to include the February 1976 eye injury (of the left eye).

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed right eye blindness is caused or aggravated by the Veteran's service-connected stroke and its residuals.

A complete rationale should be provided for all expressed opinions.

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


